Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

UNDER THE

BUTLER NATIONAL CORPORATION

2016 EQUITY INCENTIVE PLAN

 

 

THIS AGREEMENT, made as of April 12, 2019 by and between Butler National
Corporation, a Kansas corporation (hereinafter called the “Company”), and
[____________] (hereinafter called the “Awardee”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company (“Board”) has adopted, and
stockholders of the Company approved at the 2016 annual meeting of stockholders,
the Butler National Corporation 2016 Equity Incentive Plan (“Plan”) pursuant to
which restricted stock of the Company may be granted to employees of the Company
and its subsidiaries; and

 

WHEREAS, Awardee is now an employee of the Company or a subsidiary of the
Company; and

 

WHEREAS, the Company desires to make a restricted stock award to the Awardee for
[____________________] ([____]) shares of its common stock (“Award”) under the
terms hereinafter set forth and the terms of the Plan.

 

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

 

1.     Award Subject to Plan. This Award is made under and is expressly subject
to all the terms and provisions of the Plan, a copy of which Awardee
acknowledges has been received, and which terms are incorporated herein by
reference. Awardee agrees to be bound by all the terms and provisions of the
Plan. Terms not defined herein shall have the meaning ascribed thereto in the
Plan. The Committee referred to in Section 4 of the Plan (the “Committee”) has
been appointed by the Board, and designated by it, as the Committee to make
awards under the Plan.

 

2.     Grant of Award. Pursuant to action of the Committee, which action was
taken on April 12, 2019 (“Date of Award”), the Company awards to the Awardee
[____________________] ([____]) shares of the common stock of the Company, of
the par value of $0.01 per share (“Common Stock”); provided, however, that the
shares hereby awarded (“Restricted Stock”) are nontransferable by the Awardee
during the periods described herein (“Restriction Periods”) and are subject to
the risk of forfeiture described herein. During the Restriction Periods, at the
Company’s election, the shares awarded pursuant to the Restricted Stock Award
will either be represented in book-entry form by the transfer agent for the
Common Stock or by a certificate held by the Company or such transfer agent. Any
certificate relating to such shares shall be registered in the name of the
Awardee and shall bear an appropriate legend referring to the applicable terms,
conditions and restrictions.

 

3.     Vesting. Except as otherwise provided in Section 4 or Section 5, if the
Awardee is and has been continuously in the service of the Company or a
subsidiary of the Company since the Date of the Award, then 100% of the shares
of Restricted Stock granted hereby shall become fully vested and nonforfeitable
on April 11, 2024.

 

4.     Change in Control. Upon a Change in Control of the Company, all shares of
Restricted Stock not then free of the restrictions of Section 3 shall become
immediately vested and free of such restrictions.

 

5.     Death of the Awardee; Total Disability; Retirement.

 

(a)     In the event of the termination of employment of Awardee prior to April
11, 2024, this Award shall terminate and all shares of unvested Restricted Stock
shall thereupon automatically and without further action be cancelled and
forfeited for no consideration unless the termination of employment is the
result of death, retirement or total disability as provided in this Section
5.0(a). In the event of the death of the Awardee or termination of employment of
Awardee due to Total Disability or Retirement prior to April 11, 2024, the
shares of Restricted Stock granted to Awardee hereby shall become fully vested
and nonforfeitable on the date of Death or the date of termination of employment
due to Total Disability or Retirement.

 

(b)     In the event of Awardee’s termination of service with the Company and
subsidiaries of the Company for any reason other than as specified in Section
5(a), any shares of Restricted Stock, to the extent not vested as of the
termination date, shall thereupon automatically and without further action be
cancelled and forfeited for no consideration.

 

(c)     For purposes of this Agreement “Retirement” shall mean the voluntary
termination of employment by Awardee by reason of retirement at or after age 65.
The determination of whether a particular termination of employment qualifies as
Retirement shall be made in the sole discretion of the Committee.

 

6.     Dividends. Any cash or in-kind dividends paid with respect to the
unvested shares of Restricted Stock shall be withheld by the Company and shall
be paid to Awardee, without interest, only when, and if, such shares of
Restricted Stock shall become fully vested, and in no event later than 2 ½
months after the close of the year in which such Restricted Stock vests.

 

7.     Voting Rights. Prior to the vesting of the shares of Restricted Stock,
subject to the provisions of this Agreement, including Section 11 of this
Agreement, the Awardee shall have the rights of a stockholder (including the
right to vote such Restricted Stock and the right to receive dividends) as
further described in Section 8(a)(iii) of the Plan.

 

8.     Payment and Taxes. As soon as practicable following the vesting of any
shares of Restricted Stock, shares of Company Common Stock shall be delivered to
the Awardee. Awardee shall pay, or make arrangements acceptable to the Company
for the payment of, any and all federal, state, and local tax withholding that
in the opinion of the Company is required by law. For the avoidance of doubt,
the Awardee shall be entitled to satisfy any tax withholding obligations
hereunder through an election to have shares of common stock of the Company
withheld from any payments under this Agreement. Unless Awardee satisfies any
such tax withholding obligation by paying the amount in cash, by check, stock
withholding, or by other arrangements acceptable to the Company, the Company
shall withhold a portion of the stock payable upon vesting equal to the tax
withholding obligation. Any share withholding pursuant to this Section 8 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act. As a condition to the effectiveness of this Restricted Stock Award, Awardee
shall not make any election to Section 83(b) of the Internal Revenue Code of
1986, as amended, to realize taxable income with respect to the Award as of the
Date of Award without prior written notice to the Company’s Chief Financial
Officer or such officer’s designee.

 

9.     Administration. This Award has been made pursuant to a determination made
by the Committee, subject to the express terms of this Agreement, and the
Committee shall have plenary authority to interpret any provision of this
Agreement and to make any determinations necessary or advisable for the
administration of this Agreement and may waive or amend any provisions hereof in
any manner not adversely affecting the rights granted to the Awardee by the
express terms hereof.

 

10.     No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Awardee as an employee, as
applicable.

 

11.     Non-Transferability. Neither the Award hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.

 

12.     Severability. Any word, phrase, clause, sentence or other provision
herein which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.

 

13.     Non-Waiver of Rights. The Company’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by
Awardee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

 

14.     Amendments. Except as provided in the Plan and as otherwise expressly
set forth herein, no modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.

 

15.     Successors and Assigns. Subject to the limitations set forth in this
Agreement and the Plan, this Agreement shall be binding upon, and inure to the
benefit of, the executors, administrators, heirs, legal representatives,
successors and assigns of the parties hereto, including, without limitation, any
business entity that succeeds to the business of the Company. This Agreement may
not be assigned by Awardee without the consent of the Committee.

 

16.     Forfeiture. Awardee acknowledges and agrees that the Award granted
hereunder is subject to the terms of any forfeiture or clawback policy adopted
by the Board and is subject to any additional obligations as may be required by
law, including without limitation, Section 304 of the Sarbanes-Oxley Act of
2002. Awardee further acknowledges and agrees that the Board may amend or modify
any such forfeiture or clawback policy at any time and that any such policy or
policies shall be binding on Awardee and the Award granted hereunder.

 

17.     Choice of Law; Waiver of Jury Trial. This Agreement shall be governed by
the laws of the State of Kansas, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction. Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, any right it may have to a trial by jury in respect of any litigation as
between the parties directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto. Each of the parties hereto (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waivers and (b) acknowledges that it and the other
parties have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications contained in this Section 17.

 

18.     Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.

 

 

 

BUTLER NATIONAL CORPORATION

 

 

By:                                   

Clark D. Stewart

President and Chief Executive Officer

 

ATTEST:

 

 

Christopher J. Reedy, Vice President and Secretary

 

 

 

[___________________], Awardee